Citation Nr: 1541306	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May to September 1999 and from August 2008 to September 2009.  He also has service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In January 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in February 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT
 
The Veteran does not have bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The claimed bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A letter dated in September 2012 discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA. The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Further information to this effect was provided by the undersigned at the Veteran's hearing.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service and VA treatment records have been associated with the record.  VA audiological examinations were conducted.  The Board finds that the most recent April 23, 2015 examination is adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89   (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The United States Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

In the Veteran's September 1998 enlistment examination, auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 15, 10, 10, 0, and 0 in the right ear and 20, 20, 5, 0, and 0 in the left ear.  

In a June 2003 service audiogram, auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 20, 15, 10, 0, and -10 in the left ear 15, 15, 5, 0, and 0 in the right ear.

In September 2012, the Veteran was afforded a VA examination.  Auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 30, 30, 20, 10 and 15 in the right ear and 30, 30, 20, 5 and 10 in the left ear.  Speech discrimination scores were 94 percent in each ear.

In a February 2013 audiogram, auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 5, 0 and 0 in the left ear and 15, 10, 5, 0, and 5 in the right ear.  

An April 2014 VA hearing check-up notes that auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 20, 20, -5, 0, and 0 in the left ear and 10, 15, 5, 0, and 0 in the right ear.

Various VA treatment records note "hearing loss" under the VA problem list.

During the Board hearing, the Veteran testified that he believed that the September 2012 VA hearing loss examination to be inadequate because he guessed on the hearing test whenever he was "in doubt" and "on everything."  Therefore, new examinations were scheduled for the Veteran in April 2015.  

On April 7, 2015, the Veteran was afforded another VA Audiology examination.  Auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 was 20, 20, 10, 10 and 10 in the right ear and 20, 20, 10, 5, and 10 in the left ear.  Speech discrimination scores were 94 percent in each ear.    

On April 23, 2015, the Veteran was afforded another VA Audiology examination.  Auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 400 were 20, 25, 20, 15 and 15 in the right ear and 25, 30, 15, 20 and 15 in the left ear.  The speech discrimination score was 96 percent in each ear.  The examiner found that the Veteran had normal hearing.

Having reviewed the record, the Board has determined that service connection for bilateral hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the records pertaining to the Veteran's service period nor those subsequent to service demonstrate that the Veteran has ever had bilateral hearing loss disability as defined by VA regulations. 

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity. However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Lay evidence is competent as to the question of hearing loss generally, but the testing set forth in 38 C.F.R. § 3.385 is necessary to ascertain whether that hearing loss equates to a disability for VA purposes.  The determination of the presence of a disability, as opposed to mere hearing loss, cannot be ascertained solely by lay observation.  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.

The Veteran's claim for service connection for peripheral vestibular disorder (claimed as vertigo) was denied by the RO in a recent August 2015 rating decision.  In any case, the Veteran's claim for peripheral vestibular disorder involves dizziness and lightheadedness which appears to be a separate and distinct disability from the Veteran's hearing loss disability.  Therefore, the Board does not find that vestibular disorder to be related to his claim before the Board of entitlement to service connection for hearing loss.  Also, the May 2005 VA examination addressing other ear disorders does not include the requisite 38 C.F.R. § 3.385 testing and is accordingly not relevant to the issue on appeal.




ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


